                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                               BILLINGS DIVISION


 UNITED STATES OF AMERICA,                     CR20-93-BLG-SPW


                           Plaintiff,
                                               FINAL ORDER OF
             vs.                               FORFEITURE


 GREGORY WILLIAM KNOWS HIS
 GUN
                           Defendant.




      Whereas, in the indictment in the above-captioned case, the United States

sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of

the defendant used or intended to be used to facilitate, or as proceeds of said

violation;

      And whereas, on November 18, 2020, Gregory William Knows His Gun

entered a plea of guilty to the indictment, which charged him prohibited person in

possession of a firearm;

      And whereas, the defendant, pursuant to his plea, agreed not to contest, or

assist others in contesting, the forfeiture sought in the charging document to which

the defendant plead guilty;
